On January 10, 2002, respondent filed a motion for elimination or reduction of time and for clarification of the issues presented at oral argument on January 8, 2002. It is determined by the court that respondent’s motion consists of arguments on the merits of the case. Whereas S.Ct.Prac.R. IX(9) prohibits the filing of additional materials relating to the merits of the case after the case has been *1444orally argued,
IT IS ORDERED by the court, sua sponte, that respondent’s motion be, and hereby is, stricken.